DETAILED ACTION
	The Information Disclosure Statements filed on March 31, 2020, July 21, 2020, September 23, 2021, January 31, 2022, July 19, 2022 and August 19, 2022 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 3,841,228) in view of Williams (US 2,402,266). 
Hall discloses a truck assembly 110 for a rail car, as best shown in figure 4, and comprised of a transverse bolster assembly connected to at least one side frame, also shown in figure 4. The truck includes an axle at each end of the frame and rotatably connected to the side frame.  Wheels are connected at each end of the axle and a space is formed between the at least one axle and the bolster assembly. A pair of traction motors 108, 126 are connected to the bolster assembly and positioned in the space, wherein a shaft of the traction motor rotates about an axis that is parallel to an axis of the at least one axle, and the shaft of the traction motor has a traction sprocket. 
Hall discloses the truck assembly as described above. However, Hall does not specifically show the use of a jackshaft and chain drive for the truck and wheel drive. Williams discloses a jackshaft assembly positioned between the wheels and frame of a truck assembly, the jackshaft assembly having a shaft 24 with a jackshaft sprocket 39 and a pinion gear. The pinion is positioned between the leaf spring and wheel. A pair of drive chains 44 are connected to the traction sprocket and the jackshaft sprocket to transfer torque from the shaft of the traction motor to the shaft of the jackshaft assembly. A bull gear 17 connected to the axles and operably connected to the pinion gear, wherein the bull gear has a larger diameter than the pinion gear, and the pinion gear and the bull gear transfer torque from the shaft of the jackshaft assembly to the at least one axle and the at least one wheel to propel the vehicle.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have applied a jackshaft and chain drive assembly, like that of Williams, as a functional equivalent to the motor drive, like that of of Hall, with the expected result of providing an efficient power transfer drive and an easily repairable assembly with simple parts. Williams further shows the gear and sprocket assembly but does not specifically show a gear ratio. It would have been an obvious design choice to one of ordinary skill in the art at the time of filing to have utilized a specific gear ratio depending on the type of vehicle to be powered and propelled. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
September 7, 2022